Citation Nr: 0014398
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 98-07 460               DATE APR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to an increased (compensable) evaluation for
multiple shrapnel wounds of the abdomen with scars.

2. Entitlement to an increased evaluation for residuals of a
fracture of the left ankle, postero-malleolus, with traumatic
arthritis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affair:s

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1967 to July
1969.

This appeal arose from an August 1997 rating decision by the
Department of Veterans Affairs (VA) Portland, Oregon Regional
Office (RO). The RO, in pertinent part, denied the veteran's claims
for entitlement to a compensable evaluation for multiple shrapnel
wounds of the abdomen with scars, and residuals of a fracture of
the left ankle, postero-malleolus with traumatic arthritis.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The:
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

- 2 - 

The Board has carefully considered the evidence compiled by and on
behalf of the veteran and determined that his claim is well
grounded within the meaning of 38 U.S.C.A. 5107(a); Proscelle v.
Derwinski, 2 Vet. App. 629 (1.992).

On VA examination in March 1998, the veteran's abdominal scars were
described. These were found to be nontender. The veteran asserted
in his VA Form 9 that his statements regarding painfulness of his
service-connected abdominal scars had been disregarded or the
representations of his history in the examination. report were
entirely incorrect. The veteran stated that he had a very tender
visible scar.

It was also contended that inadequate consideration was given to
painful motion and other functional impairment of the veteran's
ankle. The March 1998 VA examination only addressed scars and was
not an orthopedic examination. The veteran did undergo a VA
examination of his ankle in August 1997. The veteran reported
intermittent ankle pain and swelling including discomfort with
prolonged standing and walking. He was not using orthotics.

On examination, gait was normal. The veteran was not in acute
distress and there was no obvious deformity or muscle atrophy
noted. Ranges of motion were noted for the ankle. There was no
discussion as to whether there was pain on range of motion,
differences between active and passive range of motion, or whether
there was evidence of weakness, incoordination, or fatigability of
the ankle with repeated use. in cases of evaluation of orthopedic
injuries there must be adequate consideration of functional
impairment including impairment from painful motion, weakness,
fatigability, and incoordination. See 38 C.F.R. 4.10, 4.40, 4.45,
and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is of the opinion that a contemporaneous examination of
the appellant as well as association with the claims file of any
additional records of treatment that may have accumulated during
the course of the appeal would materially assist in the
adjudication of the issues on appeal.

3 -

Therefore, pursuant to VA's duty to assist the appellant in the
development of facts pertinent to his claims under 38 U.S.C.A.
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1999), the Board is
deferring adjudication of the issues on appeal pending a remand of
the case to the RO for further development as follows:

1. The RO should request the veteran to identify the names,
addresses, and approximate dates of treatment for all health care
providers, VA or non- VA, inpatient or outpatient, who may possess
additional records pertinent to his claims. After obtaining any
necessary authorization or medical releases, the RO should request
and associate with the claims file legible copies of the veteran's
complete treatment reports from all sources identified whose
records have not previously been secured. Regardless of the
veteran's response, the RO should secure all outstanding VA
treatment reports.

2. The RO should arrange for VA orthopedic and gastrointestinal
examinations of the veteran by appropriate specialists for the
purpose of ascertaining the nature and extent of severity of the
service-connected multiple shrapnel wounds of the abdomen with
scars and residuals of a fracture of the left ankle, postero-
malleolus with traumatic arthritis. Any further indicated special
studies should be conducted. The claimsfile, copies of tire
criteria under 38 CF.R. 4.40, 4.45, 4.59 (19950), and a separate
copy of this remand must be made available to and reviewed by the
examiners prior and pursuant to conduction and completion of the
examinations.

4 -

The examiners should record pertinent medical complaints, symptoms,
and clinical findings, including specifically whether the scars at
issue are tender and painful on objective determination, poorly
nourished with repeated ulceration, or productive of limitation of
function of the body part affected. With respect to the left ankle,
findings must include active and passive ranges of motion of the
ankle. Functional limitations due to symptoms of the service-
connected disability should be thoroughly evaluated. The orthopedic
examiner should then make an assessment of the severity of the
disability in terms of the rating criteria pertaining to the ankle,
and comment on the functional limitations, if any, caused by the
appellant's service- connected ankle disability in light of the
provisions of 38 C.F.R. 4.10, 4.40, 4.45, and 4.59.

It is requested that the orthopedic examiner provide explicit
responses to the following questions:

(a) Does the service-connected left ankle disability involve only
the bones, or does it also involve the muscles and nerves?

(b) Does the service-connected left ankle disability cause
subjectively or objectively weakened movement, excess fatigability,
and incoordination and if so, can the examiner comment on the
severity of these manifestations on the ability of the appellant to
perform average employment in a civil occupation? If the severity
of these manifestations can not be quantified, the examiner must so
indicate.

- 5 - 

(c) With respect to subjective complaints of pain, the examiner is
requested to specifically comment on whether pain is visibly
manifested on movement, the presence and degree of, or absence of,
muscle atrophy attributable to the service-connected disabilities,
the presence or absence of changes in condition of the skin
indicative of disuse due to the left ankle disability, or the
presence or absence of any other objective manifestation that would
demonstrate disuse or functional impairment due to pain
attributable to the left ankle disability.

(d) The examiner is also requested to comment upon whether or not
there are any other medical or other problems that have an impact
on the functional capacity affected by the service-connected left
ankle disability, and if such overlap exists, the degree to which
the nonservice-connected problem creates functional impairment that
may be dissociated from impairment caused by the service-connected
left ankle disability. If the functional impairment created by the
nonservice-connected problem can not be dissociated, the examiner
should so indicate.

The gastrointestinal examiner is requested to provide a thorough
examination to ascertain the impact of the multiple shrapnel wounds
of the abdomen with scars on the veteran's gastrointestinal
functioning and thoroughly depict any impairment present.

Any opinions expressed by the examiners must be accompanied by a
complete rationale.

- 6 -

3  Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issues of
entitlement to increased evaluations for multiple shrapnel wounds
of the abdomen with scars and residuals of a left ankle fracture,
postero-malleolus with traumatic arthritis, with consideration of
all applicable laws and regulations, to include documentation of
the applicability of the criteria under 38 C.F.R. 3.321(b)(l)
(1999).

If the benefits requested on appeal are not granted to the
veteran's satisfaction, the RO should issue a Supplemental
Statement of the Case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for further appellate review, if otherwise in order. By this
remand, the Board intimates no opinion as to any final outcome
warranted. No action is required of the veteran until he is
notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

7 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).


